Citation Nr: 0302175	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder from October 7, 1996 to December 21, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Honolulu, Hawaii.

Historically, service connection for PTSD was granted by a 
November 1990 rating decision and an initial evaluation of 30 
percent was assigned.  The veteran did not appeal the initial 
determination.  By rating action of November 1996, the 30 
percent evaluation was confirmed; the veteran filed a timely 
appeal.  In an April 2002 rating decision, the RO granted an 
increase to 70 percent effective October 7, 1996, and an 
increase to 100 percent effective December 22, 2000.  The 
veteran contends that the 100 percent evaluation should be 
effective on October 7, 1996.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran was not demonstrated to have had post-
traumatic stress disorder symptomatology more nearly 
approximating the criteria for assignment of a disability 
rating of 100 percent from October 7, 1996 to December 21, 
2000, under either the pre-November 7, 1996 regulations or 
the revised regulations.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation from October 7, 
1996 to December 21, 2000, for post-traumatic stress disorder 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 
(effective prior to November 7, 1996) 4.130, Diagnostic Code 
9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
November 1996 rating decision, the June 1997 statement of the 
case (SOC), and subsequent supplemental SOC(s), the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The RO also advised the veteran of 
the evidence of record.  By letter dated in November 2000, 
the RO advised the veteran of a scheduled mental status 
examination and the parties' respective duties in gathering 
specific evidence, e.g., the veteran's obligation to attend 
the examination and to provide information and releases for 
medical providers, whose records the RO would obtain.  The 
veteran was afforded two thorough VA psychiatric 
examinations.

The Board also notes that the veteran has had the opportunity 
to submit evidence and argument in support of his appeal.  In 
this regard, the veteran was afforded a personal hearing, but 
by memorandum dated in January 1998, the veteran requested 
that the hearing be cancelled.  Since the RO has provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West,  12 Vet. App. 119 (1999).

The Board notes that effective November 7, 1996, during the 
pendency of this claim, the Schedule was amended with regard 
to rating PTSD.  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant case, 
the RO provided the veteran notice of the revised regulations 
in its June 1997 SOC.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of both the pre-November 1996 and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394 (1993).

Under the old criteria, 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective prior to November 7, 1996), a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective November 7, 1996),  100 percent 
evaluation is provided where there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.                 

The veteran underwent a VA compensation and pension (C&P) 
post-traumatic stress disorder (PTSD) examination in October 
1996.  At the time of the examination, the veteran was 
incarcerated at Halawa Prison.  He reported that his PTSD 
symptoms had worsened since being imprisoned.  He indicated 
that intrusive thoughts were easily provoked by seeing and 
overhearing some Vietnamese prisoners speaking their 
language.  The veteran also reported nightmares almost 
nightly with dreams about landmines exploding and 
disintegrating the lower body of a fellow soldier and of his 
company being overrun and his best friend being killed right 
next to him.  He reported having flashbacks, difficulty 
concentrating, difficulty sleeping, hypervigilance, and 
feelings of detachment from others, including his family.  He 
described his avoidance of Asians and certain activities, 
feelings of irritability, and occasional outbursts of anger, 
being easily agitated and disturbed by loud noises.

The mental status examination indicated that the veteran 
arrived to the examination looking slightly disheveled in 
grooming.  His affect was restricted and his mood was 
depressed.  Speech was normal in volume and speed.  Thought 
processes were mostly linear and content was without 
delusions or paranoia.  The veteran's thought content did 
indicate preoccupation with his PTSD symptoms.  He denied 
current active suicidal or homicidal ideation and 
hallucinations of any kind.  The veteran was oriented to 
time, place, and person.  His judgment and abstract thinking 
were intact and he showed some insight into his condition,  
although serial sevens indicated an impairment of 
concentration.  The veteran was able to recall three of three 
objects immediately and two of three objects after five 
minutes.  Global Assessment of Functioning Scale (GAF) score 
was approximately 40, secondary to being in jail and with 
severe PTSD symptoms.

The veteran was admitted at the Pacific Center for PTSD to 
participate in the Hilo PTSD Residential Rehabilitation 
Program (PRRP) in July 1997 for approximately 60 days.  At 
the time of admission, the veteran had recently been paroled 
and released from prison; he was living in a homeless 
shelter.  The mental status examination was notable for mild 
depression only.  There was no evidence of danger to self or 
others, psychotic thought process or content, or gross 
cognitive impairment.  The veteran adapted to the program's 
daily routines without difficulty and appeared to make new 
friends easily and to mingle and socialize with his cohorts.  
Participation in all groups and program activities was 
excellent.  The veteran was stable on discharge to outpatient 
care with no evidence of danger to self or inability to care 
appropriately for his own needs.

The Medical Director at Pacific Center for PTSD wrote a 
letter in August 1997, indicating that the veteran is 
seriously impacted by his physical and psychiatric problems.

The veteran was admitted to Tripler Army Medical Center in 
August 1997.  Mental status examination demonstrated the 
veteran as alert and oriented.  His affect was mobile and his 
mood was slightly irritable, angry, and depressed.  Thought 
content was without hallucinations and delusions, and no 
loose or tangential associations.  The veteran had no active 
suicidal ideation.  His memory was intact and his 
intelligence was normal; insight was limited and judgment was 
erratic.

A treatment summary from the Hilo Vet Center, dated in 
November 1997, indicates that the veteran demonstrates the 
full spectrum of PTSD symptoms, including nightmares, 
intrusive thoughts and memories, avoidance symptoms, sense of 
foreshortened future, psychological and physiological 
distress to reminders of traumas, hyperstartle response, and 
problems concentrating.  He is disconnected from his family 
due to PTSD and his previous inappropriate methods of 
symptoms management.

VA outpatient records indicate that in June 1998 the veteran 
reported that he was out of control due to stress over the 
lack of assistance he was receiving for his leg. 

The veteran was admitted voluntarily to H.M.C. in June 1998, 
with complaints of severe pain, which exacerbated his PTSD.  
He indicated he was having active flashbacks, moments of 
rage, and he reported that he had assaulted other people at 
random.  He also indicated that he was having suicidal 
ideations and was searching for a adequate way to kill 
himself.  The diagnosis included a GAF of 30 upon admission 
and 50 upon discharge.  The veteran was hospitalized 
approximately 20 days.

VA outpatient records indicate that during a mental health 
clinic medication visit in September 1998, that the veteran 
was well-groomed and angry, but redirectable.  Speech was at 
a normal rate, volume, and clarity.  Mood was angry and 
affect was restricted.  Thought form was linear; content was 
without suicidal ideation, homicidal ideation, or delusions.  
He denied auditory and visual hallucinations.

VA outpatient records from September 1999 showed that the 
veteran reported some increase in pain and resultant 
increasing depression.  He indicated isolating, very limited 
social connection other than going to therapy at the Vet 
Center.  He reported some paranoid feeling that someone is 
after him, auditory hallucinations, and feeling that people 
were talking about him.  Reality testing appeared to be 
intact.  Mental examination indicated the veteran was 
moderately dysphoric with constricted affect.  He had no 
suicidal ideation or psychotic thought process.  GAF was 50.

VA outpatient records from October 1999 show continued 
complaints of significant levels of paranoia, a feeling of 
impending doom, and that someone is watching him.  The 
veteran reported that he rarely left his room.  Other 
reported symptoms included sleep disturbance, distressing 
dreams and nightmares, and depression because of a lack of 
activity and socialization, and very limited communication 
with his children.  He described continued auditory 
hallucinations, but only garbled noises.  Mental status 
examination indicated he was moderately dysphoric with 
constricted affect.  He showed no suicidality, no psychotic 
process.  Some paranoid ideation was seen.  GAF was 50.

The veteran underwent a VA PTSD examination in December 2000.  
The examining physician reviewed the claims folder.  He noted 
the last hospitalization was in October 2000 for 14 days due 
to recurrence of violent behavior.  The veteran had daily 
tantrums with serious consequences.  The veteran's response 
to treatment was poor due to poor compliance.  The veteran 
indicated that he was not happy and he could not sleep.  He 
reported that his life had not changed since Vietnam.  The 
veteran's history included conviction for assault and battery 
and other violent behavior, the last incident being a mauling 
in October 2000 in a local bar.  He reported that he has been 
unemployed since 1988 because of poor socio-interactive 
skills and poor impulse control.  

The mental status examination showed the veteran's thought 
process  or communication had paranoid ideations and ideas of 
reference.  The veteran reported auditory hallucinations that 
occurred weekly of Vietnamese "crying and rescuing after 
me."  The veteran had eye contact and interacted clearly 
with no inappropriate behavior.  The veteran reported 
suicidal and homicidal thoughts.  He was oriented in three 
spheres.  He was capable of minimal personal hygiene.  His 
long-term memory was intact, but he had poor short-term 
memory.  The veteran had no obsessive or ritualistic 
behavior.  The veteran's speech pattern was not obscure and 
his responses were relevant.  He has daily panic attacks 
alleviated by medications.  His mood was depressed and his 
affect was appropriate.  The veteran had poor impulse control 
and turned homicidal when provoked.  He had early insomnia 
and felt weak and depressed during waking hours.  In addition 
to PTSD, the veteran had a history of substance abuse with 
daily alcohol and Methamphetamine intake.  GAF score was 40, 
indicating major impairment in judgment, thinking, and mood.  
The examiner concluded that the veteran was mentally 
incompetent to handle his funds and was unemployed with 
deteriorated functional status due to PTSD since he is 
paranoid and has impaired socio-interactive skills.



II.  Analysis

A review of the veteran's record does not demonstrate that 
the veteran's PTSD symptomatology meets the criteria for a 
100 percent evaluation before December 2000 under either the 
old or the revised regulations.  In October 1996, the veteran 
showed no disturbance of thought process, such as delusional 
thinking, paranoia, or active suicidal and homicidal 
ideation.  His judgment and abstract thinking appeared to be 
intact.  Although the veteran's GAF score was only 40, the 
examining physician attributed his low score not only to 
PTSD, but also to the veteran's incarceration at the time.  A 
GAF score of 31 to 40 indicates "some impairment in reality 
testing or communication OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  The Diagnostic Criteria for DSM-IV 
(American Psychiatric Association, 1994) indicates a GAF 
score of 40 shows serious impairment, but not totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, as required under the regulations 
prior to November 7, 1996.  The symptomatology does not meet 
the new criteria in that the veteran did not show total 
occupational and social impairment due to gross impairment in 
thought process or communication, delusions or 
hallucinations, persistent danger to himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss of names, close 
relatives, own occupation, or own name.

Subsequent treatment fails to show significant sustained 
increase in impairment before December 2000.  When the 
veteran participated in a 60-day PRRP beginning in July 1997, 
his mental status examination was notable for mild depression 
only.  Inpatient records from Tripler Army Medical Center in 
August 1997 also show no gross impairment.  The veteran was 
observed to be only slightly irritable, angry, and depressed 
with limited insight and erratic judgment.  The low GAF score 
of 30 upon admission to H.M.C. in June 1998, was temporary, 
as his GAF score when discharged approximately 20 days later, 
was 50.  The Diagnostic Criteria for DSM-IV indicates that a 
GAF score of 21 to 30 indicates "behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment OR inability to 
function in almost all areas," e.g., stays in bed all day; 
no job, home, or friends.  A GAF score of 41 to 50 reflects 
serious symptoms OR serious impairment in social, 
occupational or school functioning, e.g., no friends, unable 
to keep a job.

VA outpatient records from September 1998 show sustained 
improvement from the veteran's admission in June.  At that 
time, his thought form was linear and no suicidal or 
homicidal ideation, delusions, or auditory and visual 
hallucinations were present.  Although the veteran reported 
some paranoid feeling and auditory hallucinations in 
September 1999, objective reality testing appeared to be 
intact and a mental status examination indicated no suicidal 
ideation or psychotic thought process.  His GAF score 
remained a 50.  Thus, it appears that except for a short 
exacerbation of PTSD symptoms, the veteran continued to show 
severe, but not totally incapacitating psychoneurotic 
symptoms.  The record did show severe problems with the 
veteran's ability to interact socially, but he was not 
totally impaired.  This was evidenced in part by his ability 
to mingle and socialize with his peers in July 1997.  
Although he presented as angry in September 1998, he was 
"redirectable."  The Board must conclude that the medical 
evidence in this case is controlling and is simply 
overwhelmingly against the claim.  It does not show an 
ascertainable increase before December 2000.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.


ORDER

An increased evaluation of 100 percent for PTSD from October 
7, 1996 to December 21, 2000 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

